ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and tenders to this Court its recommendation on the Petition for Reinstatement filed by the respondent, David J. Colman, wherein a majority of Commission members recommended that the respondent be reinstated to the practice of law in this state.
And this Court, being duly advised, now finds that the Commission’s recommendation should be approved and, accordingly, that the respondent should be reinstated to the practice of law, effective immediately.
IT IS, THEREFORE, ORDERED that the respondent, David J. Colman, is reinstated to the practice of law in this state, effective immediately.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all entities previously advised, pursuant to Ind. Admission and Discipline Rule 23(3), of the respondent’s suspension from the practice of law in this state.
All Justices concur.